Citation Nr: 0407610	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 60 percent rating for 
spondylolisthesis, status post lumbar fusion with 
radiculopathy involving the lower extremities, effective 
August 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1974 to 
December 1977, and from January 1987 to June 1997. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Chicago, 
Illinois, which reduced evaluation of the veteran's service-
connected spondylolisthesis, status post lumbar fusion with 
radiculopathy involving lower extremities, from 60 percent to 
40 percent, effective August 1, 2001.  


FINDINGS OF FACT

1. The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and provision of an opportunity to submit evidence.

2. The disability rating for the veteran's service-connected 
spondylolisthesis, status post lumbar fusion with 
radiculopathy involving the lower extremities, had been in 
effect for less than five years at the time it was reduced.

3. At the time of the reduction in rating in 2001, there was 
no objective evidence demonstrating improvement in the 
severity of the veteran's spondylolisthesis, status post 
lumbar fusion with radiculopathy involving the lower 
extremities.


CONCLUSION OF LAW

Restoration of a 60 percent rating for the veteran's 
spondylolisthesis, status post lumbar fusion with 
radiculopathy involving the lower extremities, is warranted. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.105(e), 
3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's November 1973 enlistment exam noted a 
clinically normal spine, other musculoskeletal.  It also 
noted a history of spondylolisthesis that was not considered 
disabling.  The veteran's December 1977 separation exam did 
not indicate a spinal or other musculoskeletal disorder.  

The veteran's December 1986 re-enlistment exam noted a 
clinically normal spine, other musculoskeletal.  In April 
1995, a L5-S1 decompression and fusion was performed on the 
veteran's back.  The veteran's March 1997 separation exam 
noted the L5-S1 fusion surgery.

In the veteran's July 1997 claim, he claimed service 
connection for back problems.  He also indicated that he had 
"numbness in feet sciatic nerve involvement."

In August 1997, the veteran received a VA examination.  He 
complained of numbness in both feet, and he stated that he 
could no longer run and jog anymore.  Upon examination, range 
of motion of the lumbosacral spine was forward flexion 
0-80 degrees, backward extension 0-20 degrees, left lateral 
flexion 0-25 degrees, right lateral flexion 0-30 degrees, and 
rotation to both the left and right 0-30 degrees.  Ankle 
jerks were noted as plus minus bilaterally and equal.  Knee 
jerks were +2 bilateral and equal.  There was some sensory 
hypesthesia over both feet in the L5-S1 distribution.  The 
diagnosis was low back pain, post-operative disc surgery and 
fusion at the L5-S1 level.  X-rays showed evidence of the 
fusion with spondylolisthesis at the L5-S1 level, and mild 
compression deformity in the T12 vertebral body.  

The veteran was given a VA examination in June 1998.  The 
veteran complained of a pulling discomfort in the right 
gluteal area, as well as in the left paraspinal lumbar area.  
This sensation was intermittent, and exacerbated by movement.  
The discomfort was described as moderate in severity, and was 
worse with frequent bending, walking three blocks or greater, 
climbing one half flight of stairs, standing for 15 to 20 
minutes or greater, sitting for 15 minutes, and lifting 20 
pounds or greater.  The veteran indicated that his range of 
motion was intact, and that the pain no longer radiated to 
his leg.  The veteran complained of numbness and severe 
decrease in sensory modalities on the bottoms of both feet.  
He complained of moderate weakness in both lower extremities 
that was noticeable when walking.  As a result, the veteran 
no longer could run.  The veteran reported decreased sensory 
experience during sexual activity.  He indicated numbness at 
the very lower aspect of a back surgery scar.  The examiner 
noted that these symptoms had been stable and non-progressive 
and were continuous on a daily basis.

Examination revealed strength that appeared to be intact in 
the lower extremities.  At the ankle, regarding sensation, 
there was a significant decrease in light touch, pain and 
temperature that tended to progressively get worse down to 
the tips of the toes and distal aspects of both feet.  
Examination of the low back revealed no paraspinal spasm.  
The veteran tilted his back 20 degrees to the left, 15 
degrees to the right.  He was limited by painful discomfort.  
He rotated his back 45 degrees to the right, 40 degrees to 
the left, with pain on rotation to the left, but no pain on 
rotation to the right.  He extended his back 12 degrees 
limited by pain, and flexed his back antegrade 40 degrees, 
limited by painful discomfort.  The examiner's diagnosis was 
status post lumbar fusion for spondylolisthesis with 
permanent and stable symptoms of radiculopathy involving the 
lower extremities.

In August 1998, service connection was granted for 
spondylolisthesis, status post lumbar fusion with 
radiculopathy involving lower extremities, with an evaluation 
of 60 percent, effective July 1, 1997.  It was noted that 
since there was a likelihood of improvement regarding the 
veteran's condition, the assigned evaluation was not 
considered permanent and was subject to a future review 
examination.

In December 2000, the veteran received a review examination 
for his spine and peripheral nerves.  He complained of low 
back stiffness with prolonged sitting.  He indicated that he 
did not lift much.  He took an occasion Motrin pill and 
apparently had no medical visits regarding his back for the 
past two years.  He complained of numbness in his feet.  He 
indicated that most of his pain was in the low back to the 
hips, if he walked a lot.

Upon examination, he walked well going down the hall and 
walked on his heels and toes without weakness.  He complained 
of numbness on the distal end of a back surgery scar.  The 
lumbar spine had fifteen degrees of lateral bending in each 
direction.  Flexion was 60 degrees.  The motions were without 
pain and without weakness.  The lumbar paravertebral muscles 
showed no spasm to palpation, whether he was erect or prone.  
The veteran complained of decreased sensation over the entire 
right foot and plantar aspect of the left foot, but stated 
that he could feel touch.  Straight leg raising was negative 
bilaterally.  Mild facet arthritis was noted at L1-L2.  The 
examiner's diagnosis was status following severe 
spondylolisthesis that was treated with fusion.  There was 
significant limited motion in the lumbar spine.  There did 
not seem to be any active disease at the time with no muscle 
spasm.  There was no significant evidence of a radiculopathy.  
The only nerve symptom was of subjective numbness in his 
feet.  Marked lack of endurance but no lack of coordination 
was noted regarding the lumbar spine.  Significant 
restriction of bending and lifting was considered permanent.

In a February 2001 rating decision, the RO proposed to reduce 
the veteran's service-connected spondylolisthesis, status 
post lumbar fusion with limitation of motion, from 60 percent 
disabling to 40 percent disabling.

The veteran was informed of the RO's intent to reduce his 60 
percent rating by letter dated March 6, 2001.  He was 
informed that he was entitled to a predetermination hearing 
and was given 60 days in which to present additional 
evidence.

Dr. D. F. submitted a letter dated March 2001.  The physician 
stated that the veteran's main complaint presently was that 
he had decreased sensation about his bilateral feet, and some 
change of his sexual performance.  He also noted that the 
veteran's left leg was improved postoperatively.  The veteran 
was currently working in light duty type work as a service 
representative.  He was not taking any regular medications.  
He was without leg pain, but did complain of numbness about 
his bilateral feet.  He was unable to participate in any 
running activities.  Examination revealed a well-developed 
white male in no acute distress.  Forward flexion of the 
lumbar spine was to 80 degrees, extension was 15 degrees, 
right lateral bending was 10 degrees, left lateral bending 
was 10 degrees, and rotation was 10 degrees.  He was able to 
walk heel to toe.  There was decreased sensation diffusely 
throughout dorsum and plantar aspects of his bilateral feet.  
Knee jerks were 1+, and ankle jerks were absent.

Dr. D. F.'s impression was that the veteran had decreased 
right lateral flexion and left lateral flexion that added up 
to 2% plus 2% or 12.5% equals 4% impairment of this aspect of 
the whole person.  Flexion and extension revealed loss of 
range of motion of 12% and further impairment of 2.5% of the 
whole person.  Rotation loss of 20 degrees right and left 
rotation was noted, or approximately 20% of lumbar rotation, 
one additional 4% of the whole person.  This left him from a 
range of motion viewpoint of approximately 10.5% impairment 
of the whole person.  Dr. 
D. F. recommended that the veteran receive neurologic 
consultation regarding his persistent neurologic complaints, 
including numbness and sexual complaints.  He further stated 
that the veteran has had significant pathology and will 
continue to have permanent symptomatology secondary to his 
primary diagnosis and subsequent surgery.

In April 2001, Dr. E. K. treated the veteran.  The veteran 
complained of a pulling in his lower back that represented 
pain of a 3 on a scale of 10.   The pain increased in 
severity to a 5 or 6 after the veteran stood for two hours.  
The veteran reported partial numbing of his legs and part of 
the buttocks.  He stated that he could not run. 

According to April 2001 outpatient records, the veteran 
complained of back pain that had worsened one morning.  He 
claimed that pain radiated down his right leg, and that he 
had numbness across the middle of his back.  The pain level 
was reported as 7 on a scale of 10.  The veteran took Motrin 
for his pain.  



In a May 2001 rating decision, the RO took final action to 
reduce the veteran's 60 percent evaluation for 
spondylolisthesis, status post lumbar fusion with limitation 
of motion, to 40 percent disabling.  The reduction was made 
effective August 1, 2001.  The veteran's rating was reduced 
on the basis of the December 2000 VA examination and the 
March 2001 letter from private physician Dr. D. F.

The veteran attended a neurology consultation in May 2001.  
The veteran noticed decreased sensation in both his legs 
after his 1995 surgery on his lower back.  Following surgery, 
he could not stand up on his tiptoes.  However, weakness in 
his legs had improved over time.  The veteran reported that 
post-surgery, the sensation of ejaculation was not the same.  
He stated that this diminished sensation in his legs had not 
significantly changed since the time of his surgery.  Upon 
examination, the veteran was not in acute distress.  There 
was no stiff neck, and his cranial nerves 
2-12 were intact.  There was decreased pinprick sensation in 
his distal feet.  Otherwise, pinprick touch, vibration and 
position sensation was intact bilaterally.  The physician's 
conclusion was that there was a possibility of peripheral 
neuropathy responsible for the veteran's symptoms.

In June 2001, the veteran was evaluated for radiculopathy.  
Needle examination showed abnormal membrane irritability in 
the bilateral medial gastrocnemius muscle.  The impression 
was possible lumbosacral radiculopathy.  There was no 
evidence of demyelinating neuropathy.  In August 2001, a 
follow-up neurological exam was performed.  The veteran's 
numbness was without significant change since his last visit.  
His deep tendon reflexes were +2 and symmetrical except for 0 
for his ankle jerks.  There was a decrease of pinprick 
sensation in S1 distribution bilaterally.  The impression was 
evidence of L5-S1 radiculopathy bilaterally.  Further 
neurological evaluation was recommended.  
 
In July 2001, the veteran received a lumbar spine MRI.  The 
findings showed L2-L3 level degenerative disc disease with 
posterior disc bulging and mild narrowing of the spinal 
canal.  L3-L4 level demonstrated mild spinal canal narrowing.  
Mild posterior disc bulging was present at the T2 through L1 
level.


Analysis

I.  Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

In this case now before the Board, the notice provisions of 
VCAA do not apply.  
As stated above, 38 U.S.C.A. § 5103 sets forth VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Here, the veteran has not filed a "claim for benefits."  
Following a review examination performed in December 2000, 
the veteran's evaluation of his service-connected 
spondylolisthesis, status post lumbar fusion with 
radiculopathy involving lower extremities, was reduced from 
60 percent to 40 percent, effective August 1, 2001.  In a 
September 2001 Notice of Disagreement (NOD), the veteran 
disagreed with this reduction.  No claim was filed by the 
veteran for benefits.  The veteran seeks restoration of a 60 
percent evaluation, a benefit previously held, for his 
service-connected spondylolisthesis.  Therefore, in 
accordance with 38 U.S.C.A. 
§ 5103 and § 5103A, VCAA is not applicable in this case 
regarding restoration of a rating.

Furthermore, because there is sufficient evidence in this 
case to grant the veteran's claim for restoration, no further 
development is needed, and any due process errors were 
harmless.  

II.	Laws and Regulations

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. §§ 4.1 and 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2003).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms. 38 C.F.R. § 4.13.

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran. 38 
U.S.C.A. § 5107(a).  In other words, the reduction in the 
veteran's disability rating would have to have been supported 
by a preponderance of the evidence. The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work. 

In evaluating the veteran's claim, it should also be noted 
that when evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

Under Diagnostic Code (DC) 5293 (2001), a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.

Please note that the VA schedule for rating disabilities 
regarding intervertebral disc syndrome (Diagnostic Code 5293) 
was revised, effective September 23, 2002.  Also, the VA 
schedule for rating disabilities regarding the 
musculoskeletal system, diseases and injuries of the spine 
(Diagnostic Codes 5235 to 5243) was revised, effective 
September 26, 2003.  38 C.F.R. Part 4, Schedule for Rating 
Disabilities.  Despite these recent changes, in this case, 
evaluation of the veteran's claim for restoration of a 60 
percent evaluation will be conducted using the criteria of DC 
5293 from May 2001, which was the time of the veteran's 
ratings reduction for his spondylolisthesis, status post 
lumbar fusion with radiculopathy involving the lower 
extremities.

Entitlement to restoration of a 60 percent rating for 
spondylolisthesis, status post lumbar fusion with 
radiculopathy involving the lower extremities, effective 
August 1, 2001.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2003) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  As already noted, the veteran was 
notified of the RO's intent to reduce his 60 percent rating 
by a letter dated in March 2001.  Thereafter, he was afforded 
an opportunity to have a predetermination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e) (2003).
 
Final action to reduce the 60 percent rating was taken 
pursuant to § 3.105(e) in May 2001.  The veteran was informed 
of this decision by a letter in May 2001.  The reduction was 
made effective beginning August 1, 2001.  Consequently, the 
RO did not violate any of the procedures required under 
§ 3.105.  The veteran was notified of his rights, given an 
opportunity for a hearing and time to respond, and the 
reduction was made effective no sooner than permitted ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires").  38 C.F.R. § 3.105(e) (2003).  As the reduction 
was taken within less than five years of the award of the 60 
percent rating, is not governed by the provisions of 38 
C.F.R. § 3.344 regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c) (2003).
 
Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.
    
Comparing the findings of the veteran's August 1997 and June 
1998 VA examinations (upon which the 60 percent rating was 
assigned) to the findings of his December 2000 VA exam and 
the March 2001 exam with Dr. D. F. (upon which the rating was 
reduced to 40 percent), the evidence supports restoration of 
a 60 percent disability evaluation for his spondylolisthesis, 
status post lumbar fusion with radiculopathy involving lower 
extremities.  The objective evidence does not demonstrate an 
overall level of improvement in the veteran's disability.  
Where the veteran showed limitation of motion of the 
lumbosacral spine in August 1997 (forward flexion 0-80 
degrees, backward extension 0-20 degrees, left lateral 
flexion 0-25 degrees, right lateral flexion 0-30 degrees, and 
rotation to both the left and right 0-30 degrees), in 
December 2000, the VA examiner stated that there was 
significant limited motion in the lumbar spine, following 
examination.  Results from Dr. D. F.'s exam in March 2001 
show similar and even more limited range of motion than in 
August 1997 (forward flexion of the lumbar spine was to 80 
degrees, extension was 15 degrees, right lateral bending was 
10 degrees, left lateral bending was 10 degrees, and rotation 
was 10 degrees).  

Furthermore, the veteran complained of numbness in both feet 
in August 1997 and June 1998.  Upon examination, the examiner 
in June 1998 stated that the veteran had permanent and stable 
symptoms of radiculopathy involving the lower extremities.  
In December 2000 and March 2001, the veteran still complained 
of numbness and decreased sensation in his feet.  While the 
December 2000 VA examiner stated that there was no 
significant evidence of radiculopathy, Dr. D. F. recommended 
in March 2001 that the veteran receive further neurologic 
consultation for his persistent neurological complaints, 
including numbness and sexual complaints.  June 2001 
neurological exam results also indicated evidence of L5-S1 
radiculopathy bilaterally.  In August 1997 and then again in 
March 2001, the veteran complained of decreased sensory 
experience during sexual activity.

In June 1998, the VA examiner observed the veteran's pain 
upon examination.  He indicated that the veteran's extension 
and flexion was limited by painful discomfort In December 
2000, while the VA examiner stated that the veteran's 
observed movements were without pain and weakness, he also 
stated that there was significant limited motion in the 
lumbar spine.  As the veteran indicated in August 1997 that 
he could no longer run anymore, he still indicated in March 
2001 that he was unable to participate in running activities.  
The veteran complained of a pulling discomfort in his lumbar 
area in June 1998, a discomfort that was intermittent and was 
exacerbated by movement.  In April 2001, the veteran 
continued to complain of this pulling sensation in his lower 
back that caused him pain.  In June 1998, the veteran 
complained of weakness in both lower extremities that was 
noticeable when walking.  In December 2000, the VA examiner 
noted spinal weakness in saying that there was a marked lack 
of endurance regarding the lumbar spine, and significant 
restriction of bending and lifting that was considered 
permanent.

In this case, there is a question as to which of two 
evaluations shall be applied.  As the RO points out in the 
March 2002 Statement of the Case, the evidence as a whole 
showed that the veteran continued to meet some of the 
criteria for a 60 percent rating.  In light of the similar 
objective findings shown on the 1997, 1998 VA exams and 2000 
VA exam and 2001 Dr. D. F. exam, the benefit of the doubt 
must be given to the veteran.  The higher, 60 percent 
evaluation is justified because the disability picture more 
nearly approximates the criteria required for that rating.  
The evidence of record in December 2000 and afterwards 
demonstrates that the veteran continued to have pain in his 
lumbosacral area, as well as objective pain on motion.  
Evidence from June 2001 revealed that the veteran continued 
to be diagnosed with radiculopathy.  The veteran still could 
not run and continued to have decreased sensation over both 
feet and decreased sensation during sexual activity.  The 
neurological findings in June 2001 compelled the examiner to 
recommend continued neurological consultations.      

The Board certainly cannot conclude that the preponderance of 
the evidence supported the reduction when the examinations 
upon which the reduction was based provided similar 
information as to the severity of the veteran's service-
connected disorder. The preponderance of the evidence did not 
support the reduction in the veteran's disability rating from 
60 percent to 40 percent, effective from August 1, 2001. 
Therefore, entitlement to restoration of the previously 
assigned 60 percent rating for spondylolisthesis, status post 
lumbar fusion with radiculopathy involving the lower 
extremities, is warranted.    


ORDER

Restoration of a 60 percent rating for spondylolisthesis, 
status post lumbar fusion with radiculopathy involving the 
lower extremities, is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



